Exhibit 10.4

 

FOCUS ENHANCEMENTS, INC.

 

June 27, 2005

 

Mr. Carl Berg

10050 Bandley Drive

Cupertino, CA 95014

 

Dear Mr. Berg:

 

This refers to the following agreements between us:

 

A.            Security Agreement between us dated October 26, 2000, wherein we
granted you a security interest in the items of Collateral described therein, as
amended by First Amendment to Security Agreement between us dated as of
February 28, 2001 (collectively, the “Security Agreement”);

 

B.            Collateral Assignment, Patent Mortgage and Security Agreement
dated as of October 26, 2000 (the “Assignment”).

 

This also refers to the credit accommodations granted to us by Venture Banking
Group, a Division of Greater Bay Bank, N.A. (“Bank”) pursuant to that certain
Loan and Security Agreement between us and the Bank dated as of November 15,
2004 and the First Amendment thereto dated as of March 15, 2005 (collectively,
the “Loan Agreement”).  To induce Bank to extend such credit accommodations, you
executed and delivered to Bank an Unconditional Guaranty (the “Guaranty”) dated
as of November 15, 2004 and an Intercreditor Agreement (the “Intercreditor
Agreement”) dated as of November 15, 2004.  You affirmed the Guaranty on
March 15, 2005 in connection with the making of such First Amendment.

 

Concurrently, we are executing and delivering to Bank the Second Amendment to
Loan and Security Agreement providing for an additional “Committed Bridge Line”
to be made available to us in the amount of $2,500,000.  In connection
therewith, and as a condition thereto, you are requested to sign a further
affirmation of the Guaranty and the Intercreditor Agreement.

 

To induce you to affirm your Guaranty, and to maintain same in full force and
effect, and to affirm the Intercreditor Agreement, we hereby confirm to you, as
follows:

 

1.             We granted and do hereby grant to you a security interest in
(a) all present and future items of property described as “Collateral” in the
Security Agreement, (b) all present and future goods, chattel paper,
instruments, documents, letter of credit rights, investment property and general
intangibles and (c) all proceeds of the foregoing.  The items of property
described in the foregoing clauses “(a),” “(b)” and “(c)” are referred to herein
as the “Collateral Security.”

 

2.             The Collateral Security shall secure any and all obligations and
indebtedness  owing by us to you, now in existence or hereafter arising, direct
or contingent, due or to become due (collectively, the “Obligations”),
including, but not limited to, Obligations arising by reason of the Guaranty and
amounts that we owe to you as a consequence of your paying to Bank pursuant to
the terms of the Guaranty.  At such time as you pay any sums to Bank pursuant to
the Guaranty, the amount thereof will constitute a direct Obligation of us to
you payable on demand.

 

3.             We hereby ratify and confirm that all the terms of the Security
Agreement and the Assignment (as same may have been modified by the terms of
this letter agreement) will apply with respect to the Obligations.

 

4.             We agree to cooperate with you in all reasonable respects to
maintain the priority of the security interests heretofore and hereby granted to
you, consistent in all respects with the terms and conditions of the
Intercreditor Agreement.

 

--------------------------------------------------------------------------------


 

Please sign the enclosed copy of this letter, which shall then constitute an
agreement between us.

 

 

Sincerely yours,

 

 

 

FOCUS ENHANCEMENTS, INC.

 

 

 

By:

/s/ Gary Williams

 

 

Name:

Gary Williams

 

 

Title:

VP of Finance & CFO

 

 

 

AGREED:

 

 

 

/s/

Carl Berg

 

 

 

Carl Berg

 

Date:

June 28, 2005

 

 

 

--------------------------------------------------------------------------------